
	

115 S3270 IS: Securing and Revitalizing Aviation Act of 2018 
U.S. Senate
2018-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3270
		IN THE SENATE OF THE UNITED STATES
		
			July 25, 2018
			Mr. Inhofe (for himself, Ms. Duckworth, Mr. Wicker, Mr. Boozman, and Mr. Hatch) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To address the need for pilot development and encourage more individuals to enter the field of
			 aviation, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Securing and Revitalizing Aviation Act of 2018  or the SARA Act of 2018. 2.Aircraft pilot workforce development program (a)In generalThe Administrator shall establish a program to provide grants for eligible projects to support the education of future aircraft pilots and the development of the aircraft pilot workforce.
			(b)Project grants
 (1)In generalThere are authorized to be appropriated $5,000,000 for each of fiscal years 2019 through 2023 to provide grants under the program established under subsection (a).
 (2)Dollar amount limitNot more than $500,000 shall be available for any 1 grant in any 1 fiscal year under the program established under subsection (a).
 (c)Eligible applicationsAn application for a grant under the program established under subsection (a) shall be submitted, in such form as the Administrator may specify, by—
 (1)an air carrier, as defined in section 40102 of title 49, United States Code, or a labor organization representing aircraft pilots;
 (2)an accredited institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U. S. C. 1001)) or a high school or secondary school (as defined in section 7801 of the Higher Education Act of 1965 (20 U.S.C. 1001));
 (3)a flight school that provides flight training, as defined in part 61 of title 14, Code of Federal Regulations, or that holds a pilot school certificate under part 141 of title 14, Code of Federal Regulations;
 (4)a State or local governmental entity; or (5)an organization representing aircraft users, aircraft owners, or aircraft pilots.
 (d)Eligible projectsFor purposes of the program established under subsection (a), an eligible project is a project—
 (1)to create and deliver curriculum designed to provide high school students with meaningful aviation education that is designed to prepare the students to become aircraft pilots, aerospace engineers, or unmanned aircraft systems operators; or
 (2)to support the professional development of teachers using the curriculum described in paragraph (1).
 (e)Grant application reviewIn reviewing and selecting applications for grants under the program established under subsection (a), the Administrator shall—
 (1)prior to selecting among competing applications, consult with representatives of air carriers, labor organizations, business aviation, general aviation, educational institutions, and other relevant aviation sectors; and
 (2)ensure that the applications selected will allow participation from a diverse collection of public and private schools in rural, suburban, and urban areas.
				3.Enhancing protections for the aviation community
 (a)NTSB review of application for airman certificateSection 44703(d) of title 49, United States Code, is amended— (1)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and
 (2)by inserting after paragraph (1), the following new paragraph:  (2)NTSB review (A)In generalIn the case of an application for the issuance of an airman medical certificate, the National Transportation Safety Board may review a denial that may not be considered a final denial by the Administrator when the Administrator has twice reconsidered the application and sustained a previous denial on that application.
 (B)Deemed denialThe Administrator’s failure to rule upon an application to reconsider the denial of issuance of an airman medical certificate within 60 days of the date on which the application to reconsider is submitted to the Administrator shall be deemed to be a denial of the application..
 (b)Voluntary surrender of an airman medical certificateSection 44703 of title 49, United States Code, is amended by adding at the end the following new subsection:
				
 (l)Voluntary surrender of an airman medical certificateAn airman may voluntarily surrender an airman medical certificate issued under this section for cancellation at any time, unless the certificate is subject to a Federal Aviation Administration order at the time of the voluntary surrender..
 (c)AppealsSection 44703(d)(1) of title 49, United States Code, is amended by striking hold a certificate that and all that follows through the period and inserting holds a certificate that is suspended at the time of denial.. (d)ReapplicationsSection 44709 of title 49, United States Code, is amended—
 (1)by redesignating subsection (f) as subsection (g); and (2)by inserting after subsection (e), the following new subsection:
					
 (f)ReapplicationsExcept as provided in section 44710, any person whose certificate has been revoked by an order of the Administrator or the National Transportation Safety Board may reapply for a certificate at any time following the revocation..
 (e)Appeal of suspension or termination of delegationSection 44702(d) of title 49, United States Code, is amended by adding at the end the following: Subsections (d), (e), and (f) of section 44709 shall apply to a rescission of a delegation under this subsection in the same manner as those subsections apply to an order of the Administrator or the National Transportation Safety Board under that section..
			4.Designated pilot examiner reforms
 (a)In generalThe Administrator of the Federal Aviation Administration shall assign to the Aviation Rulemaking Advisory Committee (in this section referred to as the Committee) the task of reviewing all regulations and policies related to designated pilot examiners appointed under section 183.23 of title 14, Code of Federal Regulations. The Committee shall focus on the processes and requirements by which the Federal Aviation Administration selects, trains, and deploys individuals as designated pilot examiners, and provide recommendations with respect to the regulatory and policy changes necessary to ensure an adequate number of designated pilot examiners are deployed and available to perform their duties. The Committee also shall make recommendations with respect to the regulatory and policy changes necessary to allow a designated pilot examiner perform a daily limit of 3 new check rides with no limit for partial check rides and to serve as a designed pilot examiner without regard to any individual managing office.
 (b)Action based on recommendationsNot later than 1 year after receiving recommendations under subsection (a), the Administrator shall take such action as the Administrator considers appropriate with respect to those recommendations.
 5.Accountability for aircraft registration numbersThe Administrator of the Federal Aviation Administration shall review the process of reserving aircraft registration numbers and enact appropriate changes to ensure the fair participation by the general public, including the implementation of readily available software to prevent any computer auto-fill systems from reserving aircraft registration numbers in bulk.
		6.Mitigating the spread of aquatic species by aircraft
 (a)In generalAny person that holds a seaplane rating from the Administrator of the Federal Aviation Administration and successfully completes a free online education course on aquatic species mitigation that is acceptable to the Secretary of the Interior may hold themselves out to the public as qualified to inspect aircraft for aquatic invasive species and to take action to mitigate the spread of aquatic invasive species.
 (b)No further regulatory or enforcement actionAny person that is qualified under subsection (a) or whose aircraft is inspected by a person qualified under subsection (a) and subject to the mitigation described in subsection (a) shall not be subject to any further regulatory or enforcement action by any Federal, State, local, or tribal government for any action related to aquatic invasive species.
 (c)CoursesThe Secretary of the Interior, shall publish, and periodically revise, a list of acceptable courses on mitigating the spread of aquatic invasive species by aircraft.
 (d)Aquatic invasive speciesFor the purposes of this section, the term aquatic invasive species means aquatic organisms that invade ecosystems beyond their natural, historic range and whose presence may harm human health, native ecosystems, or commercial, agricultural, or recreational activities dependent on these ecosystems.
			7.Air traffic services at aviation events
 (a)Requirement To provide services and related supportThe Administrator of the Federal Aviation Administration shall provide air traffic services and aviation safety support for aviation events, including airshows and fly-ins, without the imposition or collection of any fee, tax, or other charge for that purpose. Amounts for the provision of such services and support shall be derived from amounts appropriated or otherwise available for the Federal Aviation Administration.
 (b)Determination of services and support To be providedIn determining the services and support to be provided for an aviation event for purposes of subsection (a), the Administrator shall take into account the following:
 (1)The services and support required to meet levels of activity at prior events, if any, similar to the event.
 (2)The anticipated need for services and support at the event. 8.Modification of Federal aviation administration tower marking requirementsSection 2110(d)(1)(A)(ii) of the FAA Extension, Safety, and Security Act of 2016 (Public Law 114–190; 130 Stat. 624) is amended—
 (1)in subclause (IV), by striking ; or and inserting a semicolon; (2)in subclause (V), by striking the period at the end and inserting ; or; and
 (3)by adding at the end the following:  (VI)is located in a State that has enacted tower marking requirements according to the Federal Aviation Administration’s recommended guidance for the voluntary marking of Meteorological Evaluation Towers (METs) erected in remote and rural areas that are less than 200 feet above ground level to enhance the conspicuity of the towers for low level agricultural operations in the vicinity of those towers..
			9.Limitation of liability for certain individuals designated as representatives of the Federal
			 aviation administration
 (a)In generalAny individual designated by the Administrator of the Federal Aviation Administration under subpart C of part 183 of title 14, Code of Federal Regulations, to act as a representative of the Administrator, including an aviation medical examiner, pilot examiner, or designated airworthiness representative, shall, when carrying out duties pursuant to that designation and without regard to the individual’s employer—
 (1)be considered to be performing an activity necessary to safeguard a uniquely Federal interest; and (2)not be liable in a civil action for actions performed with reasonable care in connection with those duties.
 (b)Fraudulent misconductThis section does not relieve an individual described in subsection (a) that causes harm to any person through intentional or fraudulent misconduct while carrying out duties pursuant to that subsection from any penalty applicable under any provision of law for that misconduct.
 (c)Activity coveredThis section shall only apply to those individuals carrying out their duties within the United States or its territories.
 10.Liability protection for volunteer pilots who fly for the public benefitSection 4 of the Volunteer Protection Act of 1997 (42 U.S.C. 14503) is amended— (1)by redesignating subsections (b) through (f) as subsections (c) through (g), respectively;
 (2)in subsection (a), by striking subsections (b) and (d) and inserting subsections (b), (c), and (e); (3)by inserting after subsection (a) the following:
				
 (b)Liability protection for pilots that fly for public benefitExcept as provided in subsections (c) and (e), no volunteer of a volunteer pilot nonprofit organization that arranges flights for public benefit shall be liable for harm caused by an act or omission of the volunteer on behalf of the organization if, at the time of the act or omission, the volunteer—
 (1)was operating an aircraft in furtherance of the purpose of, and acting within the scope of the volunteer’s responsibilities on behalf of, the nonprofit organization;
 (2)was properly licensed and insured for the operation of the aircraft; (3)was in compliance with all requirements of the Federal Aviation Administration for recent flight experience; and
 (4)did not cause the harm through willful or criminal misconduct, gross negligence, reckless misconduct, or a conscious, flagrant indifference to the rights or safety of the individual harmed by the volunteer.; and
 (4)in subsection (g)(2), as redesignated, by striking (e) and inserting (f).  